OPINION OF THE COURT
Per Curiam.
Respondent Walter Lawrence Lopez was admitted to the practice of law in the State of New York by the Second Judicial Department on February 19, 1997. At all times relevant herein, respondent maintained an office for the practice of law within the First Judicial Department.
By order entered October 11, 2007 (46 AD3d 99 [2007]), this Court immediately suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) due to his failure to cooperate with the Departmental Disciplinary Committee in its investigation of 12 pending complaints of professional misconduct against him, his defiance of a judicial subpoena issued by this Court and his failure to register with the Office of Court Administration. The majority of the complaints alleged that respondent had neglected legal matters entrusted to him after receipt of a legal fee, and that he failed to communicate with his clients despite numerous inquiries as to the status of their cases.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that he has been suspended under 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the order of suspension. Although a copy of this motion was served on respondent by first class mail and certified mail, no response has been received.
Inasmuch as more than six months have elapsed since the date of this Court’s suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted (Matter of Ryans, 46 AD3d 71 [2007]; Matter of Johnson, 22 AD3d 106 [2005]), and respondent’s name stricken from the roll of attorneys in the State of New York.
Friedman, J.P., Gonzalez, Buckley, Sweeny and Catterson, JJ., concur.
*200Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.